Citation Nr: 0201948	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher initial disability 
rating for arthritis, right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had unverified active service from November 1985 
until April 1990.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from May 2000 and December 
2000 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

 1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a right knee injury are 
currently productive of subjective complaints of pain, 
weakness, stiffness, occasional swelling, locking and 
fatigability, with symptoms intensifying due to flare-ups 
about 3 to 4 times a year; objective findings include 
crepitation with movement, and mild instability.

3.  The veteran's arthritis, right knee, is established by x-
ray findings and is manifested by pain and some limitation of 
motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
of 20 percent for residuals of a right knee injury have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Code 5257 (2001).

2.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for arthritis, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.321, Part 4, including § 4.71a, Diagnostic Code 5010 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, which included copies of the rating 
actions, a statement of the case issued in August 2000, and a 
supplemental statement of the case issued in December 2000.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Additionally, the Board observes that the veteran was 
afforded VA examinations in April 2000 and November 2000 in 
connection with his claims.  Moreover, the evidence 
associated with the claims file includes VA outpatient 
treatment reports dated November 1998 until February 2000.  
Finally, a transcript of the veteran's December 2001 hearing 
before the undersigned is of record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual Background

VA examinations

The veteran was examined by VA in April 2000.  The veteran 
complained of pain, weakness, swelling, giving way, locking 
and fatigability of the right knee.  The veteran stated that 
he wore a brace.  Upon physical examination, the veteran's 
right knee showed a scar from prior surgery.  There was pain, 
soreness, and tenderness to palpation medially, laterally and 
anteriorly.  There was crepitation and pain throughout the 
range of motion.  Motion was from 0 to 110 degrees for 
flexion, both actively and passively, limited by pain.  There 
was no effusion.  The knee appeared to be stable to medial, 
lateral and anterior testing.  The veteran had a positive 
McMurray's test on the medial aspect of the joint.

The veteran was next examined by VA in November 2000.  At 
that time he presented with complaints of pain, some 
weakness, some stiffness, occasional swelling, a sensation of 
giving way, locking, fatigability and lack of endurance.  The 
veteran reported that his right knee flared up about 3 or 4 
times a year, during which time his symptoms of pain and 
swelling intensify.  The veteran further noted that he had 
pain when he is on the right leg for prolonged periods of 
time.  He stated that standing or walking cause difficulty 
after more than 3 or 4 hours.  The veteran stated that he 
continued to have the ability to carry on normal daily 
activity.  The veteran also stated that he had arthritis in 
his right knee.  

Upon physical examination, the veteran was found to ambulate 
without aids or assistance.  The veteran was wearing a brace 
at the time of examination.  A long surgical scar was noted 
on the right knee.  There was some generalized tenderness and 
soreness over the medial compartment.  The veteran had a 
range of motion (ROM) from 0 to 125 degrees actively, and to 
130 degrees passively, with pain only at the extremes of 
motion.  Crepitation with motion was also noted throughout 
the joint, but it was not painful, even at the extremes of 
motion.  No other spasms were noted.  The veteran was found 
to have an essentially normal gait while wearing his brace.  
The knee was mildly loose to medial testing and was also 
mildly loose to anteroposterior testing.  There was a slight 
posterior sag of his tibia.  McMurray's test was negative.  
The veteran was diagnosed with residual postoperative 
multiple ligament injury, right knee, with arthritis.  The 
examiner commented that any arthritis found did indeed relate 
to the veteran's service-connected right knee disability and 
the subsequent surgery undertaken to correct it.     

VA Outpatient Treatment Reports

The VA outpatient treatment reports reflect treatment for 
right knee pain.  These reports revealed complaints of pain, 
swelling, stiffness and clicking.  Radiological evidence in 
March 1999 showed a narrowing of the medial compartment of 
the right knee.  Calcifications were identified medial to the 
medial femoral and medial tibial plateaus.  No acute bony 
abnormality was seen.  The examiner rendered an impression of 
status post right anterior cruciate ligament repair, with no 
acute bony abnormality.  Further x-rays taken in March 1999 
revealed changes suggestive of degenerative changes of the 
right knee joint.  A February 2000 report noted that the 
veteran's degenerative joint disease was worsening in the 
right knee.  

Transcript of December 2001 hearing

In a December 2001 hearing before the undersigned, the 
veteran testified as to the nature and extent of his knee 
pain.  He stated that the pain started at the kneecap and 
rotated down the inside of the knee, toward the back.  The 
veteran reported that cold damp weather exacerbates the pain.  
The veteran further stated that his knee pain has generally 
increased in severity.  He reported that his right knee would 
give way, and would pop or crack at times.  The veteran 
testified that he was employed as a welder and that this job 
required him to be on his feet for most of the day.  When he 
returned home each night he would elevate his knee and ice it 
down.  The veteran also gave testimony regarding his brace, 
noting that it was his second brace, authorized by a 
physician two years before.  

The veteran also discussed the impairments in his daily 
living brought about by his right knee disability.  He stated 
that he avoided stairs, and that he converted his dining room 
into a bedroom to remove the need to climb stairs.  When 
asked how far he could walk, the veteran replied that it was 
dependent on the circumstances such as the weather and the 
steepness of the terrain. When asked how much time he has 
been required to miss at work due to his right knee 
disability, the veteran replied that it was a bare minimum of 
2 weeks.  The veteran further reported that he did not carry 
anything heavy and that he did not drive.  When traveling 
long distances as a passenger in an automobile, the veteran 
testified that he would have to get out of the vehicle and 
stretch at intervals.  Regarding his sleeping habits, the 
veteran stated that his right knee disability prevented him 
from enjoying a solid night of sleep.  He noted that he used 
a foam wedge in the bed to force his knee in one position.  
The veteran further stated that he tended to favor the left 
knee as a result of his right knee problems.

When asked about the prospects of a knee replacement, the 
veteran explained that his doctors had told him that this was 
going to happen at a later point in time, but that he was not 
a candidate for such a procedure at present due to his young 
age.  
Finally, the veteran discussed his arthritis.  He stated that 
the pain was constant, though he stated that he could not 
separate his arthritis pain from his right knee pain in 
general.  

Analysis

Increased rating: postoperative residuals of a right knee 
injury under Diagnostic Code 5257

A review of the file reveals that in a January 1991 rating 
decision, the RO granted service connection for postoperative 
residuals of a right knee injury and assigned a 20 percent 
disability evaluation under Diagnostic Code 5257, effective 
April 1990.  This evaluation was later reduced to 10 percent, 
effective April 1997, by rating decision in January 1997.  
The veteran requested an increased rating in March 2000.  
This request was denied by the RO in a May 2000 rating 
decision.  The veteran disagreed with this decision and 
initiated this appeal.  

As noted above, the veteran is presently assigned a 10 
percent rating for postoperative residuals of a right knee 
injury, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which prescribes a 10 percent rating for slight impairment of 
the knee, including subluxation and lateral instability.  A 
20 percent rating is assigned for moderate impairment, 
including subluxation and lateral instability.  As the 
November 2000 VA examination revealed, the veteran's knee was 
mildly loose to medial and anteroposterior testing and there 
was a slight posterior sag of his tibia.  The Board finds 
this evidence to show that the veteran's disability picture 
most nearly approximates the present evaluation of 10 
percent, for slight recurrent subluxation or lateral 
instability, and that without evidence of moderate looseness, 
a higher rating is not appropriate at this time.  

The Board has also considered whether the veteran is entitled 
to an increased rating under other pertinent Diagnostic 
Codes.  The evidence of record does not show ankylosis, 
precluding an evaluation under Diagnostic Code 5256.  
Further, there was no objective evidence of dislocated 
semilunar cartilage, effusion or frequent episodes of 
"locking" pain, as required for a rating under Diagnostic 
Code 5258.  Moreover, range of motion testing did not 
indicate any compensable limitations in leg flexion or 
extension to warrant an increased rating under Diagnostic 
Codes 5260 or 5261.  As there were no findings of genu 
recurvatum, Diagnostic Code 5263 is inapplicable.  Finally, 
there were no findings of tibia and fibula impairment to 
permit an evaluation under Diagnostic Code 5262.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, and determines, for the reasons 
discussed below, that in the present case an increase in 
disability evaluation is justified on this basis.  

In determining that the veteran is entitled to the next 
higher disability evaluation under Diagnostic Code 5257 on 
the basis of pain and weakness considerations, the Board 
observes that the veteran consistently voiced subjective 
complaints of pain, weakness, stiffness, occasional swelling, 
a sensation of giving way, locking, fatigability and lack of 
endurance.  Additionally, the Board further acknowledges the 
veteran's report that his right knee flared up about 3 or 4 
times a year, during which time his symptoms of pain and 
swelling intensify.  Moreover, the Board is cognizant of the 
veteran's testimony, given at his December 2001 hearing, to 
the effect that his right knee disability prevented him from 
driving, climbing stairs, carrying heavy objects and sleeping 
comfortably.  The Board finds these subjective complaints to 
be adequately substantiated by objective medical evidence.  
Specifically, the veteran was found to have pain on the 
extremes of motion during ROM testing at his November 2000 VA 
examination.  Moreover, that examination noted that the 
veteran was wearing a brace, which further persuades the 
Board that the veteran has endured additional limitation of 
motion due to pain and weakness which has not been 
sufficiently contemplated in the assignment of his present 10 
percent evaluation under Diagnostic Code 5257.  Therefore, an 
increase in disability evaluation to 20 percent for the 
veteran's right knee disability is warranted pursuant to 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca.  

The Board finds that an increase in excess of 20 percent is 
not warranted, given that at the most recent VA examination 
in November 2000, the veteran's pain on motion was found to 
exist only at the extremes of motion, rather than throughout 
the full range of motion.  Other findings made at the 
November 2000 VA examination further support the conclusion 
that DeLuca considerations do not justify a rating in excess 
of 20 percent under Diagnostic Code 5257.  For example, in 
November 2000 the veteran was found to have an essentially 
normal gait, and the knee was only mildly loose to medial 
testing and anteroposterior testing.  Moreover, at the 
earlier VA examination in April 2000 the right knee appeared 
to be stable to medial, lateral and anterior testing.  For 
the foregoing reasons, the increase to 20 percent, but no 
higher, under Diagnostic Code 5257 most closely reflects the 
extent of the veteran's right knee injury.   

Increased rating: arthritis, right knee

The veteran was awarded service connection for arthritis of 
the right knee in a December 2000 rating decision, and was 
assigned a 10 percent disability rating pursuant to 
Diagnostic Code 5010, effective March 2000.  Contending that 
this evaluation did not sufficiently reflect the severity of 
his arthritis, the veteran initiated this appeal.  Since the 
veteran is appealing the initial assignment of a disability 
rating with respect to his arthritis claim, the severity of 
that disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

As stated above, the veteran is service connected for 
traumatic arthritis under Diagnostic Code 5010.  This code 
section provides that traumatic arthritis is to be evaluated 
under Diagnostic Code 5003 for degenerative arthritis, which 
in turn indicates that the disability will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
In the present case, the specific joint involved is the 
veteran's right knee.  Limitation of knee motion is evaluated 
under Diagnostic Codes 5260 and 5261.  "When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. . . ." 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260 a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees.  A disability rating of 30 percent applies where 
flexion is limited to 15 degrees.  Under Diagnostic Code 5261 
a 10 percent evaluation is for assignment when extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
evaluation applies where extension is limited to 20 degrees.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the present 
rating of 10 percent under Diagnostic Code 5010 is 
appropriate, and the veteran's disability picture for 
arthritis of the right knee does not warrant a higher 
evaluation for any period during the veteran's claim.  In so 
determining, the Board notes that  the veteran's ROM at the 
time of his November 2000 VA examination was from 0 to 125 
degrees actively, and to 130 degrees passively, which does 
not warrant a compensable rating under limitation of motion 
Codes 5260 or 5261.  At the November 2000 VA examination, the 
veteran was noted to have pain on the extremes of motion, but 
this pain was contemplated in the assignment of the present 
10 percent rating under 5010.  Diagnostic Code 5003, arrived 
at via application of Diagnostic Code 5010, provides for a 20 
percent evaluation upon X-ray evidence of involvement of two 
or more major or minor joint groups, with occasional 
incapacitating exacerbations.  While the record contains 
evidence of such incapacitations, the veteran has already 
been compensated for this by way of an increased rating under 
Diagnostic Code 5257 for excessive pain and weakness of the 
right knee.  Thus, to also award an increase for 
incapacitation associated with the veteran's arthritis of the 
right knee would run counter to the provisions of 38 C.F.R. § 
4.14 (2001), which precludes "pyramiding," a term used to 
describe the evaluation of the same disability under various 
diagnoses.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's arthritis, 
right knee, as well as the current clinical manifestations 
and its effects on the veteran's earning capacity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects 
of 38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disability increase in severity, he may be 
entitled to a higher evaluation; however, at present, there 
is no basis for a higher rating.  See 38 C.F.R. § 4.1.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additional matters

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's residuals of a right knee injury, or his 
right knee arthritis, have resulted in frequent 
hospitalizations or caused a marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 20 percent disability evaluation for residuals of a right 
knee injury is granted, subject to regulations governing the 
payment of monetary benefits.

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for 
arthritis, right knee, is denied.
		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is nolonger a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

